Thornton, J.:
In this action, which was brought to recover damages for *576the destruction of crops, etc., caused by defendants cutting a levee or embankment across Wilkin’s Slough, the defendants justified under an urgent necessity to save life and property from destruction. The evidence tended to show that such necessity existed, under the stress of which they acted. The Court instructed the jury if the levee or embankment across Wilkin’s Slough, the cutting of which is complained of, was constructed in pursuance of plans reported to the Board of Supervisors of Colusa County of Reclamation District No. 108, then the defendants had no right to cut the levee without the consent of the owners thereof, and if they did so cut it, their act was an unlawful act, for which they were responsible in damages for any injury sustained by plaintiffs.
This instruction took from the jury the defense set up, and in effect directed them to disregard it.
This was repeated in the direction given by the learned Judge to the jury when he read to them Request vii. of defendants.
For this error, the judgment and order are reversed, and cause remanded for a new trial.
Ross, MoKinstey, and Sbaepstein, JJ., concurred.